Title: To Thomas Jefferson from Albert Gallatin, 9 July 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Monday 9 July 1804
               
               John Gibson’s commission as Secretary of the Indiana territory expired on the 14th of May last & has not been renewed. If this was an omission, the sooner an appointment takes place the better; but a difficulty still arises. Is he to be paid & if so from what funds for the time he had no commission?
               Respectfully Your obedt. Sert.
               
                  
                     Albert Gallatin
                  
               
            